Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/07/2021 is acknowledged.
Replacement drawing submitted on 01/07/2021 is acceptable.
Specification objections in the Office cation of 12/28/2020 are withdrawn. Amendment to specification submitted on 01/07/2021 has been entered.
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/28/202 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas P. Burum on 01/11/2020.
The application has been amended as follows: 
Claim 1 (Currently amended): A split seal ring suitable for incorporation in a split end face mechanical shaft seal, the split seal ring comprising a pair of ring sections having end faces that can be mated so as to form a complete seal ring, each of the ring complex shapes that extend in three dimensions, the complementary complex shape of each end face is unique,
the mated end faces being in mutual contact over entire surfaces of the end faces when mated, the mated end faces being self-aligning in both an axial and a radial direction relative to the split seal ring, such that when the end faces of the pair of ring sections are mated and the ring sections are pressed radially inward toward each other, the end faces with complementary complex shapes that extend in three dimensions naturally align the end faces both axially and radially.
Claim 5 (Currently amended): A method of forming a split seal ring suitable for incorporation in a split mechanical seal, the method comprising: 
providing a single, undivided seal ring having an inner diameter surface that extends between coaxial front and rear inner circular edges of equal radius, a flat, annular rear face that extends between the rear inner circular edge and a rear outer diameter edge, and a flat annular front face that extends between the front inner circular edge and a front outer diameter edge; 
forming a first pair of angled grooves in the inner diameter surface, whereby the first angled grooves extend from first and second locations about the rear inner circular edge but are not perpendicular to the rear inner circular edge and do not extend to the front inner circular edge; 
forming a second pair of angled grooves in the rear face, whereby the second angled grooves extend from the rear inner circular edge but are not perpendicular to the rear inner circular edge that are proximal respectively to the first and second locations; and 
applying radially outward forces to the single, undivided seal ring until the seal ring is split proximal to the first and second locations along planes that are parallel to [[a]] the central axis of the seal ring, thereby forming a split seal ring according to claim 1.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Radially and axially self-aligning split seal as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 8,894,292 (Yamakawa et al) discloses, in Figures 1-2, among others, a split seal ring (2) with a pair of ring sections having end faces that can be mated so as to form a complete seal ring, the end faces being in mutual contact over entire surfaces of the end faces when mated, the mated faces being self-aligning in axial direction. 
Yamakawa is silent about the end faces having complementary complex shapes that extend in three dimensions, the complementary complex shape of each end face is unique, and the end faces with complementary complex shapes that extend in three dimensions naturally align the end faces both axially and radially.



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675